OFFICE   OF   THE   AITORNEY     GENERAL   OF   TEXAS

                               AUSTIN




Mr. Tom L. Beauohamp, Jr.
Secretary to the Governor
Austin, Texas
Dear Sir:




of the murder of Geow%-.

instance states                                 whereby offer a
                                          and delivery of the said
                                                  of Lamar County,
                                               This reward is pay-
                                        , return and conviction of

                                                   that a con-
                                                   re the re-
                                     In such sltuatlon, the
                           al to identify the person apprehended
                           11person referred to as allegedly
                           orge R. Roberts.
                the file does not reflect that any con-
viction of the apprehended fugitive has been had, the
.   .




        Mr. Tom L. Beauchamp, Jr., Page 2


        condltlon upon which the reward is payable has not been met,
        and it becomes unnecessary to determine, at thls time, the
        questlon of apportionment between claimants.
                                               Yours   very   truly

                                         ATTOF+iEYGENERAL OF TEXAS       .

                                            By (Signed) R. W.Fairchlld
                                                            Assistant


        APPRO-ED AUG 4, 1941
        (signed) Grover Sellers
        FI%T ASSISTANT
        ATTOkNEY GEKERAL



        APPROVED OPINION COWiiITTEiX
            By BWB Chairman